DETAILED ACTION
This Office Action is in response to the amendment filed on 8/2/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2003/0089928 A1).

With regard to claim 1, Saito discloses a method for manufacturing a semiconductor structure, comprising: 
forming a dielectric layer 22 over a conductive layer P1 on a semiconductor substrate 1 (Figs. 1-2); 
etching the dielectric layer to form a via hole HM1 that exposes the conductive layer (Fig. 3); 
depositing a barrier layer M1a to line the via hole (Fig. 4); 
after depositing the barrier layer, depositing a first metal layer M1c to fill a remainder of the via hole, wherein depositing the first metal layer is performed to cover a portion of the barrier layer that extends along a top surface of the dielectric layer (Fig. 4); 
performing a chemical mechanical polishing (CMP) process on the first metal layer until the barrier layer is exposed (0162, Fig. 5); 
after performing the CMP process, depositing a second metal layer PM2c over the barrier layer and the first metal layer (Fig. 15); 
etching the second metal layer to form a metal line M2 (0189, Fig. 16).  
With regard to claim 3, Saito discloses after the CMP process is complete, a top surface of a remainder of the first metal layer M1c is lower than a top end of the barrier layer M1a (Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, further in view of Nakashiba (US 2003/0022413 A1).

With regard to claim 4, Saito fails to show a photolithography process in etching the second metal layer.
Nakashiba discloses photolithography being a well-known process in patterning metal layer of interconnect structure (Nakashiba 0016, 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a photolithography process in metal patterning. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Claims 6, 8 - 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, further in view of Bonilla et al. (US 2014/0127896 A1).

With regard to claim 6, Saito discloses forming a cap (graphene) layer CM1 extending M1c after performing the CMP process and prior to forming the second metal layer PM2c (Figs. 6 and 15).  
He fails to show the cap layer is graphene.
Bonilla discloses a graphene cap 24 extending along a top surface of a via 22’ of an interconnect structure (Bonilla Fig. 6).
Bonilla teaches that a reduced size interconnect structure will have improved electromigration resistance by using such capping layer (Bonilla 0024).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Bonilla’s teachings with the invention of Saito to obtain an improved electromigration resistance interconnect structure.
With regard to claim 8, Bonilla discloses forming the graphene layer 24 is performed without forming on a top end surface of the barrier layer 20’ (Bonilla Fig. 6).  
With regard to claims 9 and 10, Saito and Bonilla fail to compare process temperatures of forming the graphene layer, the via, and the dielectric layer. 
However, Bonilla discloses that different methods can performed for depositing the graphene layer, the via, and the dielectric layer (Bonilla 0033, 0046, 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select suitable temperature for selected deposition method and desired materials for his application requirements since it was known in the art that different material and/or different deposition method will require different deposition temperature. 
With regard to claim 21, Saito fails to show forming a graphene layer 24' to wrap around the metal line .
Bonilla discloses forming a graphene layer 24' to wrap around the metal line 28', such 14 (see the comments stated above in paragraphs 13 - 15, with respect to claim 6, which is considered repeated here).
Claims 11, 13 - 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US 2006/0211235 A1) in view of Bonilla.

With regard to claim 11, Usami discloses a method for manufacturing a semiconductor structure, comprising: 
depositing a first dielectric layer 141 over a semiconductor substrate (0048, Fig. 3); 
forming a metal via 108 extending through the first dielectric layer (Fig. 3); 
depositing a metal layer 114 over the first dielectric layer and the metal via (Fig. 4); 
patterning the metal layer to form a metal line 114 (Fig. 5); 
forming a silicide (graphene) layer 117 on top of the metal line (Fig. 6); 
after forming the silicide graphene layer, depositing a second dielectric layer 105 over the metal line (Fig. 8); 
performing a chemical mechanical polishing (CMP) process on the second dielectric layer, wherein the CMP process stops at the silicide (graphene) layer (0095, Fig. 11).  
Usami fails to show forming a graphene wrap around the metal line.
Bonilla discloses a graphene capping layer 24’ wrapping around a metal line 28’, wherein forming the graphene layer is performed such that a bottom end of the graphene layer is in contact with a first dielectric layer 14 (Bonilla Fig. 12).
See the comments stated above in paragraphs 13 - 15, with respect to claim 6, which is considered repeated here.
With regard to claims 13 and 14, Usami and Bonilla disclose forming the graphene layer is performed at a higher process temperature than the metal layer and forming the graphene layer is performed at a higher process temperature than the second dielectric layer (see the comments 
With regard to claim 16, Usami and Bonilla disclose the CMP process is performed such that a top surface of the second dielectric layer 105 is substantially level with a top surface of the graphene layer 117 (Bonilla 24’) (Usami Fig. 11).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Usami and Bonilla, further in view of Furukawa et al. (US 2005/0189655 A1).

With regard to claim 12, Usami and Bonilla fail to show the metal line comprises a material different than the metal via.  
However, it is known in the art that different metals can be used for lines and vias of interconnect structure. One of ordinary skill in the art can choose either same metal or different metals for conductive line and conductive via of interconnect structure. Furukawa shows an example (Furukawa 0064).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Usami and Bonilla, further in view of Nakashiba.

With regard to claim 22, Usami and Bonilla fail to show a photolithography process in etching the second metal layer.
Nakashiba discloses photolithography being a well-known process in patterning metal layer of interconnect structure (see the comments stated above in paragraphs 8 - 9, with respect to claim 4, which is considered repeated here).
Allowable Subject Matter
Claims 17, 19 - 20, and 23 are allowed.
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: an upper lateral portion of the barrier layer extending from a top end of the inclined portion along a top surface of the dielectric layer, wherein the metal line is in contact with the upper lateral portion of the barrier layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        September 29, 2021